Citation Nr: 0209113	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  92-53 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1948 to March 1950 
and from September 1950 to February 1952.

This appeal arises from an October 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied entitlement to a permanent 
and total disability rating for pension benefits.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In May 1993 and again in July 1998, the Board remanded the 
case to the RO for additional development, including 
affording the veteran an opportunity for a VA examination.  

The veteran testified before an RO hearing officer in May 
1990.


FINDINGS OF FACT

1.  The veteran has the requisite wartime service for 
pension.  

2.  The veteran's permanent disabilities are at least 70 
percent disabling in combination. 

3.  The veteran's combined disabilities have rendered him 
unemployable throughout the appeal period.




CONCLUSION OF LAW

The veteran is permanently and totally disabled for 
nonservice-connected pension purposes.  38 U.S.C.A. §§ 1502, 
1513, 1521 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.342, 4.17 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The claims file reflects that the veteran was born in 
November 1930.  He has no service-connected disability.  

The Board denied entitlement to a permanent and total 
disability rating for pension in February 1985.  That 
decision notes that the veteran currently suffered from 
tachycardia, mild airway obstruction, and tinea versicolor 
patches on the back, chest, arms, and abdomen.  The Board 
found that those disabilities did not preclude substantially 
gainful employment.

The veteran requested that his claim for pension be 
"reopened" in June 1988, and reported that his health had 
deteriorated since the previous denial.  He also reported 
that his employer had laid him off because of excessive sick 
time.  He gave the names of his two doctors.  He also 
reported that his medication included digoxin (for 
arrhythmia).  

In August 1988, a VA examiner reported hypopigmentation 
and/or scaly patches on the chest and back.  Straight leg 
raising test was positive at 60 degrees and there was some 
limitation of motion of the spine. X-rays were normal.  He 
had periodic chest pain and anxiety and lost his job because 
of his anxiety.  The examiner also mentioned a history of 
heart disease, lung problems, and nervous disorder.

The RO denied the claim in a September 1988 rating decision.  
That decision made no mention of any schedular rating 
criteria.  The veteran submitted a notice of disagreement in 
November 1988 and requested a hearing.  

A note in the claims file reflects that a hearing scheduled 
for January 1989 was not held because the RO learned that the 
veteran's workmen's compensation income was above the pension 
limit.  He reportedly received $150 per week in workmen's 
compensation benefits.  The claims file does not reflect that 
a rating decision was prepared or that veteran was given 
notice of that determination; however, in June 1989, the 
veteran expressed disagreement with that determination and 
again requested a hearing.  The claims file reflects that the 
veteran failed to report for a hearing scheduled for August 
1989.   

In September 1989, the veteran wrote to the RO, explaining 
that he had moved from New York to Florida and was unable to 
attend the hearing.  He requested that his file be 
transferred to Florida and that a hearing be scheduled. 

A statement of the case (SOC) was prepared in September 1989, 
but it is not clear whether the SOC was mailed either to the 
veteran or to his representative, as there is no cover letter 
of record.  

A hearing was scheduled at the St. Petersburg RO in November 
1989, but the veteran failed to report.

A December 1989 rating decision reflects that the veteran 
failed to report for a VA examination and had failed to 
respond to an SOC issued on October 4, 1989.  Notice of that 
decision was mailed in January 1990 to the veteran's Florida 
address.  

In February 1990, the veteran wrote the RO, gave a new 
address in New York, and reported that he desired a hearing.  
He said that he had injured his back in 1988 and had been on 
compensation for total disability since that time.  He 
reported that he also had heart disease, arthritis of the 
neck and back, and emphysema.  The record indicates that the 
claims file was transferred back to New York and that a 
hearing was scheduled.

In May 1990, the veteran testified that he received workmen's 
compensation benefits due to an on-the-job back injury and 
that he also had a heart ailment, arthritis of multiple 
joints, and other disabilities as well.  He testified that he 
currently received Social Security Administration (SSA) 
disability benefits and that SSA would likely soon make that 
grant permanent.  He testified that he could do no work, even 
if sedentary.  

At the hearing, the veteran submitted a Nassau County 
Department of Social Services medical report, dated in 
February 1990, that notes that in January 1990 he complained 
of severe neck pain radiating to the left arm and low back 
pain with burning and tingling, and sensory deficits 
radiating to the left leg.  An examiner reported minimal 
point tenderness throughout the back but primary pain over 
the sacroiliac joints and paraspinal muscles.  Straight let 
raising was positive at 30 degrees on the left and negative 
on the right.  X-rays showed significant osteoarthritic 
changes at L-5-S1 with significant facet arthropathy.  The 
diagnosis was lumbosacral radiculopathy.  Physiotherapy was 
recommended.  

At the hearing, the veteran also submitted a February 1989 
New York Workers' Compensation Board report.  The boxes 
checked on the decision reflect that the veteran was found to 
be totally disabled, that medical and/or vocational 
rehabilitation was not indicated, and that it was 
"undetermined" whether the disability might result in 
permanent restriction, total or partial loss of permanent 
function of a part.  Another Compensation Board report dated 
in December 1989 reflects that spinal degeneration was 
delaying recovery and that medical and vocational 
rehabilitation was considered feasible.  

At the hearing, the veteran also submitted a March 1990 MRI 
report that notes degenerative disc disease at L4 through S1 
with no evidence of herniated nucleus pulposus or spinal 
stenosis, but there was a hemangioma in the right lateral 
aspect of L3.

In June 1990, the veteran reported that he had a life 
threatening heart disease, a completely disabling back 
condition, arthritis, breathing problems, and high blood 
pressure.  

In an October 1990 rating decision, the RO assigned the 
following: a 20 percent rating under Diagnostic Code 5295-
5293 for chronic lumbar sprain with radiculopathy; a 10 
percent rating under 5290-5291 for cervical thoracic strain; 
a noncompensable rating under Diagnostic Code 7813 for tinea 
versicolor; and, a noncompensable rating under Diagnostic 
Code 6699-6603 for history of mild airway obstruction.  The 
combined non-service-connected disability was 30 percent.  
The RO denied a permanent and total rating, noting that the 
veteran's disabilities were not severe enough to prevent 
gainful employment. 

The veteran submitted a notice of disagreement (NOD) in 
December 1990.  In February 1991, the veteran submitted 
medical reports from his private doctors and an SSA decision 
that found the veteran to be disabled from working.  The 
report reflects that the veteran was severely impaired by 
chronic low back pain and posttraumatic myofascial pain 
syndrome, as well as stiffness in the hands and shortness of 
breath on exertion that rendered him incapable of sitting, 
standing, or walking for sustained periods or lifting and 
carrying significant weight.  The report notes that those 
impairments incapacitated him from his past relevant work as 
a hotel clerk and textile company dispatcher, or in self-
employment as a silk screener.  It was felt that he was also 
incapacitated from performing any alternative substantial 
gainful activity.  

The veteran also submitted a July 1990 Nassau County 
Department of Social Services medical report that found 
severe cardiac arrhythmia after a July 1990 positive stress 
test.  Hypertension was also noted.  He was to avoid any 
strenuous activity and any prolonged period of activity and 
was deemed incapable of working in any capacity. 

The RO issued an SOC to the veteran and to his representative 
in July 1991.  The SOC informed the veteran that his 
disabilities precluded strenuous labor only.  The RO received 
the veteran's substantive appeal in October 1991. 

A note in the claims file reflects that the veteran failed to 
report for a VA examination scheduled for December 1991.  

In May 1993, the Board remanded the case for a search for 
records and for a VA examination.  The claims file reflects 
that no further medical records were forthcoming and that the 
veteran failed to report for VA medical examinations 
scheduled for September 1993.  Attempts in March 1995 to 
contact the veteran by phone failed.  

In March 1995, the veteran contacted the RO by mail and 
requested a copy of his DD-214.  He supplied a new mailing 
address.  

The RO sent a letter to the veteran in April 1995 advising 
him that he had failed to report for a scheduled examination 
and that he should contact the RO if he could report for an 
examination.  The RO also requested that he submit any 
medical records from Long Beach Hospital and from Nassau 
County Hospital.  The letter was sent to a former mailing 
address but was not returned as undeliverable by the US 
Postal Service.  

In June 1995, the RO sent a copy of a DD-214 to the new 
address that the veteran had supplied.  It was not returned 
as undeliverable.  

In June 1995, the RO issued another rating decision denying 
the claim.  Although it is not clear to what mailing address 
the decision was sent, there is no indication that it was 
returned as undeliverable.  

In October 1997, the RO sent a letter to the veteran 
notifying him that his appeal was being docketed at the 
Board.  The letter was sent to his most recent mailing 
address and was not returned as undeliverable.  

In July 1998, the Board again remanded the case because it 
was unclear as to whether the RO had sent notices to report 
for VA examinations to the correct mailing address.  In the 
remand, the Board requested another examination for the 
veteran and notified the veteran that he had a responsibility 
to report for the examination.  The Board mailed a copy of 
the remand to the veteran at his last known address and it 
was not returned as undeliverable by the RO.  

The RO sent two notice letters to the veteran in August 1998 
requesting that he identify any source of medical treatment 
and telling him that another examination would be scheduled.  
The letters were sent to the veteran's last known address but 
the US Postal Service returned both letters as undeliverable.  

The claims file reflects that the veteran failed to report 
for VA examinations scheduled for September 1998.  

In January 1999 and in June 1999, the RO attempted to locate 
the veteran through a VA Form 3443, Address Information 
Request, sent to the Longbeach, New York, Postmaster.  In 
April 2001, the RO attempted to locate the veteran through a 
VA Form 3443, sent to the North Merrick, New York, 
Postmaster.  No reply was received from those Postmasters.

II.  Legal Analysis

Although the RO denied the claim before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
promulgation of its implementing regulations, a remand for 
additional action by the RO is not warranted, as the decision 
herein is favorable to the veteran.  For the provisions of 
the VCAA, see 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 
Supp. 2001); Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Entitlement to a non-service-connected disability pension 
under 38 U.S.C. § 1521 requires that the veteran have served 
in active military service for a period of ninety days or 
more during a period of war, be permanently and totally 
disabled, and meet a certain income requirement.  See 
Grantham v. Brown, 8 Vet. App. 228, 234 (1995), rev'd in part 
on other grounds, 114 F.3d 1156 (1997).  A veteran will be 
considered permanently and totally disabled if: (1) he is 
unemployable because of his disability and that circumstance 
is reasonably certain to continue throughout his life, (2) he 
is suffering from a disability that makes it impossible "for 
the average person to follow a substantially gainful 
occupation," or (3) the Secretary determines that the disease 
or disorder that the veteran suffers from is present to such 
a degree that a determination that the veteran is permanently 
and totally disabled is warranted.  See 38 U.S.C. § 
1502(a)(1) and (2) (West 1991). While the statutory 
bifurcated standard of what constitutes a permanent and total 
disability allows for both objective and subjective criteria 
in the Veterans Administration regulations, the standard must 
be applied in a consistent manner to all veterans.  Brown v. 
Derwinski, 2 Vet. App. 444, (1992).

VA regulations describe the requirements for permanent, total 
disability. 38 C.F.R. § 3.340(b) (2001).  Additional rating 
criteria for permanent and total disability ratings for 
pension purposes appear at 38 C.F.R. § 3.342 (2001). 

A veteran is eligible to be rated permanently and totally 
disabled for pension purposes under schedular criteria which 
require, at a minimum, permanent disabilities with a rating 
of at least 60% for a single disability, or at least 70% for 
combined disabilities.  38 C.F.R. § 4.17.  A veteran who does 
not meet the schedular criteria for permanent and total 
disability under § 4.17 may nevertheless be awarded pension 
if he or she meets extra-schedular rating standards of 
unemployability "by reason of his or her disability(ies), 
age, occupational background and other related factors".  
38 C.F.R. § 3.321(b)(2). 

VA's General Counsel has held that evidence that an otherwise 
qualified veteran who has reached age 65 is not, in itself, 
sufficient to establish entitlement to permanent and total 
disability.  VAOPGCPREC 10-93.  That opinion is based on a 
statutory amendment that eliminated the presumption of 
permanent and total disability in claims filed after October 
31, 1990, for persons 65 years of age or older (in November 
1995, the veteran attained the age of 65 years).  In this 
case, however, that statutory amendment is inapplicable, 
because it appears that the veteran filed the current claim 
prior to October 31, 1990.  Moreover, the statutory amendment 
that eliminated the presumption of permanent and total 
disability for otherwise qualified veterans over 65 years of 
age has since been repealed and the presumption has been re-
established.  See Pub. Law 107-103, Title II, § 207(a)(1), 
115 Stat. 991 (codified at 38 U.S.C.A. § 1513).  Thus, 
further analysis is necessary.

In this case, the RO has denied the claim for a permanent and 
total rating for pension purposes based on his failure to 
meet the schedular criteria and an absence of competent 
evidence that the veteran's disabilities would preclude any 
form of substantially gainful employment.  Contrary to that 
determination, in November 1990, SSA did determine that any 
form of substantially gainful employment was precluded.  The 
Board also notes that a New York Workers' Compensation Board 
also essentially found the veteran to be disabled from 
working.  Thus, the Board cannot agree with the RO.   

In assigning an overall 30 percent disability rating, the RO 
overlooked significant disability such as hypertension, 
severe cardiac arrhythmia, and complaint of stiffness of the 
hands and rated the veteran's low back disorder too low.  As 
noted above, a January 1990 private medical report notes that 
the veteran had radiating low back pain with tingling and 
sensory deficits.  X-rays showed osteoarthritis of the 
lumbosacral spine and an MRI showed degenerative disc 
disease.  

Under Diagnostic Code 5293, intervertebral disc syndrome, 
when severe with recurring attacks and little intermittent 
relief, warrants a 40 percent rating.  In this case, the 
Board finds that the criteria of that rating are more closely 
approximated as the medical evidence reflects degenerative 
disc disease of the low back with radicular symptoms.  

Under Diagnostic Code 7013 (1990), arrhythmia is rated as 
paroxysmal tachycardia and, if severe, warrants a 30 percent 
rating.  Under Diagnostic Code 7010 (2001), arrhythmia 
warrants a 30 percent rating for more than 4 episodes per 
year.  A July 1990 Nassau County Social Services report 
documents severe cardiac arrhythmia.  For that reason, the 
Board finds that the criteria for a 30 percent rating for 
arrhythmia are more closely approximated.  

The Board has little information concerning the veteran's 
hypertension; however, where medication is required, it 
warrants at least a 10 percent rating under Diagnostic Code 
7101 (1990), and Diagnostic Code 7007 (2001).  The Board 
finds that it is at least as likely as not that the veteran's 
hypertension requires medication and therefore assigns a 10 
percent disability rating.  

The above disabilities combine to 65 percent and must rounded 
up to 70 percent.  38 C.F.R. § 4.25.  Therefore, even without 
consideration of a rating for respiratory disorder, a rating 
for an anxiety disorder, and consideration of whether 
additional disability due to impairment of function was 
present for each orthopedic disorder, the Board finds that 
the schedular standards for pension of at least 70 percent 
for combined disabilities are met.  DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).  See also 38 C.F.R. §§ 4.45, 4.59 
(2001). 

With respect to whether the claim should be denied for 
failure to report for a VA examination, the Board notes that 
since the more recent remand, the veteran has not reported 
for an examination.  38 C.F.R. § 3.655(a), the regulation 
that requires denial of the claim for failure to report 
without good cause, was enacted after the veteran submitted 
his claim.  Prior to that time, the former regulation does 
not mandate denial.  38 C.F.R. § 3.329 (1990).  Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, the Board is reluctant to deny the claim on this basis, 
even if the veteran did not have good cause for failing to 
report.  

Moreover, the Board notes that SSA has found the veteran to 
be unemployable.  There may be differences in SSA's criteria 
for a finding of disability, but that does not mean that the 
SSA unemployability decision is irrelevant to the issue 
before the BVA.  The Court has held that SSA evidence is 
relevant to the determination of appellant's ability to 
engage in substantially gainful employment.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  In this case, the 
Board cannot point to a good reason to reject the SSA 
determination.

After assigning disability ratings to additional diagnosed 
disorders and noting that uncontroverted SSA evidence 
strongly suggests unemployability, the Board concludes that 
the schedular criteria for a permanent and total rating for 
pension purposes have been met and that the claim must be 
granted.  


ORDER

Entitlement to a permanent and total disability rating is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

